internal_revenue_service number release date index number -------------------- -------------------------------------- --------------------------- ------------- -------------------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number refer reply to cc tege eoeg et2 plr-112676-11 date date legend taxpayer ------------------------------------------ insurance plan -------------------------------------------------------- state a ------------- dear ------------- this is in response to your letter dated date requesting a ruling that certain insurance premium payments made by and on behalf of employees and certain benefit payments made to employees under the insurance plan are not subject_to employment_taxes facts taxpayer’s employees may participate in the insurance plan at issue in this ruling_request are the tax consequences of premium payments made and benefit payments received pursuant to two participation options the first participation option option is available to employees with less than two years_of_service employees participating in the insurance plan under this option will voluntarily make premium payments with their own after-tax_dollars the amounts of these premium payments will be based on prevailing market rates and the experience rating attributable to the individual’s employment these employees will have the option plr-112676-11 to request that taxpayer withhold these premium payments from their paychecks the second participation option option is available to certain employees with two or more years_of_service taxpayer will make premium payments on behalf of employees who participate in the insurance plan under this option benefit payments received by employees under either option or will supplement state a’s public unemployment insurance benefits and will allow the employees or taxpayer to purchase insurance which together with the state unemployment benefits cover sec_50 percent of the insured’s wages participants in the insurance plan are entitled to benefit payments only if they are eligible for benefits under state a’s public unemployment insurance plan the plan further restricts and modifies benefit payments in the following ways only individuals who are involuntarily unemployed from full-time employment are entitled to benefit payments an unemployed person who starts working part-time after starting to receive unemployment benefits and therefore suffers a reduction in his benefits will be treated under the insurance plan as unemployed and will receive the same amount of benefits as the individual received before he started the part-time work and the insurance plan will not provide benefit payments to an individual who has lost the covered employment due to illness or disability benefit payments under the insurance plan will be paid periodically and will begin after the individual has received unemployment benefits for two weeks plan benefits will cease at the earlier of the cessation of state a benefits or weeks of payments under the insurance plan rulings requested unemployment insurance purchased by employees with after-tax_dollars under the insurance plan does not constitute a taxable employer-provided benefit for the employees unemployment insurance premium payments purchased on behalf of employees by the taxpayer under the insurance plan are excluded from gross_income as working_condition_fringe_benefits under sec_132 of the code and unemployment insurance benefit payments received by employees deriving from premium payments purchased by taxpayer on behalf of those employees are not plr-112676-11 wages subject_to taxes imposed under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa law payments subject_to employment_taxes for purposes of this ruling the term employment_taxes means the fica tax imposed on employers and employees the futa_tax imposed on employers and federal_income_tax withholding itw employers withhold and pay employment_taxes on wages they pay to their employees sec_3101 and sec_3111 of the code impose fica_taxes on wages as that term is defined in sec_3121 with respect to employment as that term is defined in sec_3121 fica_taxes consist of the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax these taxes are imposed on both the employer and employee sec_3101 and sec_3101 impose the employee portions of the social_security_tax and the medicare_tax respectively sec_3111 and sec_3111 impose the employer portions of the social_security_tax and the medicare_tax respectively sec_3121 of the code defines wages for fica purposes as all remuneration for employment with certain specific exceptions sec_3121 defines the term employment as any service of whatever nature performed by an employee for the person employing him with certain specific exceptions sec_31_3121_a_-1 of the employment_tax regulations provides that the term wages means all remuneration for employment unless specifically excepted under sec_3121 sec_31_3121_a_-1 provides that the name by which the remuneration for employment is designated is immaterial salaries fees and bonuses are wages if paid as compensation_for employment sec_31_3121_a_-1 provides that generally the basis upon which the remuneration is paid is immaterial in determining whether the remuneration is wages sec_31_3121_b_-3 defines employment as services performed by an employee for an employer unless specifically excepted under sec_3121 the futa taxation provisions are similar to the fica provisions except that only the employer pays the tax imposed under futa see sec_3301 and sec_3306 and the regulations thereunder although there are differences in the statutory exceptions to what constitutes wages and employment the general definitions of the terms wages and employment for futa purposes are similar to the definitions for fica purposes see sec_3306 and sec_3306 plr-112676-11 sec_3402 relating to itw generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures the term wages is defined in sec_3401 for itw purposes as all remuneration for services performed by an employee for his employer with certain specific exceptions sec_31_3401_a_-1 of the employment_tax regulations provides that the name by which remuneration for services is designated is immaterial thus salaries fees and bonuses are wages if paid as compensation_for services performed by the employee for his employer sec_31_3401_a_-1 provides that generally the basis upon which the remuneration is paid is immaterial in determining whether the remuneration is wages unlike the fica and the futa the itw provisions do not include a definition of employment working_condition_fringe_benefits sec_61 of the code defines gross_income as unless otherwise excluded all income from whatever source derived including but not limited to compensation_for services such as fees commissions fringe_benefits and similar items sec_1 a of the income_tax regulations provides that gross_income includes income derived in any form whether in money property or services sec_1_61-21 of the regulations provides that a fringe benefit may include for example an employer- provided discount on property or services sec_1_61-21 of the regulations provides that an employee must include in gross_income the amount by which the fair_market_value of an item exceeds the amount if any paid for the benefit by or on behalf of the recipient under sec_1_61-21 the fair_market_value of a benefit is the amount that an individual would have to pay for the particular fringe benefit in an arm's length transaction sec_132 of the code excludes from gross_income any fringe benefit that qualifies as a working_condition_fringe sec_132 defines the term working_condition_fringe as any property or services provided by an employer to an employee to the extent that if the employee paid for the property or services the payment would be allowable as a deduction under sec_162 ordinary and necessary trade_or_business_expenses or sec_167 concerning depreciation sec_1_132-5 of the regulations provides that an amount that would be deductible by an employee under a section other than sec_162 or sec_167 such as sec_212 is not a working_condition_fringe sec_162 of the internal_revenue_code allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the tax_year in carrying on any trade_or_business plr-112676-11 it has long been recognized that an employee is engaged in the business of being an employee and that an expense which is essential to the continuance of the employment is deductible for income_tax purposes 269_f2d_108 4th cir 96_f2d_680 2nd cir furthermore an employee is engaged in the trade_or_business of performing services as an employee separate and apart from the performance of those services for his existing employer 54_tc_558 54_tc_374 revrul_75_120 1975_1_cb_55 because an employee’s trade_or_business exists apart from the employee’s performance of services for one particular employer expenses that an employee incurs in seeking new employment in the same trade_or_business are deductible as are expenses an employee incurs in suing a former employer for wrongful termination revrul_75_120 supra 118_tc_467 affd 351_f3d_982 9th cir revrul_81_193 1981_2_cb_52 considered whether contributions by employees to private plans for payment of non-occupation disability benefits under the new jersey temporary disability benefits law are deductible business_expenses in reaching the conclusion that the expenses are not deductible business_expenses but are rather nondeductible personal expenses that ruling concluded that amounts paid_by employees to fund private plans for the payment of disability benefits are not paid_or_accrued in carrying_on_a_trade_or_business because they are incurred to provide indemnity coverage for loss of wages due to unemployment from nonoccupational hazards rather than from business hazards the nonoccupational personal nature of the benefit aspect of the private disability plans makes the contributions to the private plans nondeductible personal expenses under sec_262 of the code sec_1_132-5 of the income_tax regulations clarifies that it not sufficient for the property or service to merely be deductible under sec_162 of the code for that property or service to constitute a working_condition_fringe rather the property or service must be allowable as a deduction under sec_162 with respect to the employee's specific trade_or_business of being an employee of the employer thus not all expenses deductible by the employee under sec_162 will meet this standard see the examples sec_1_132-5 of the income_tax regulations revrul_92_69 1992_2_cb_51 provides that this requirement is generally satisfied if under all the facts and circumstances the employer derives a substantial business benefit from the provision of the property or services that is distinct from the benefit that it would derive from the mere payment of additional compensation and the employee's hypothetical payment for the property or services would otherwise be allowable as a deduction by the employee under sec_162 plr-112676-11 revrul_92_69 lists the following examples of benefits from which the employer derives a substantial business benefit that is distinct from the benefit it would derive from the mere payment of additional compensation promoting a positive corporate image maintaining employee morale and avoiding wrongful termination suits fica and futa_tax exclusion for sub pay sec_31_3401_a_-1 of the employment_tax regulations specifically provides that for purposes of itw any payments made by an employer to an employee on account of dismissal ie involuntary separation from the service of the employer constitute wages regardless of whether the employer is legally bound by contract statute or otherwise to make such payments although there are no similar provisions in the regulations relating to fica and futa taxes the same conclusion generally applies see h_r rep no 81st cong 1st sess 1950_2_cb_255 see also revrul_90_72 1990_2_cb_211 revrul_71_408 1971_2_cb_340 and revrul_75_44 1975_1_cb_15 the service however created an administrative exception from employment_taxes for supplemental unemployment benefits sub pay -certain payments made upon the involuntary separation of an employee from the service of the employer-with the issuance of revrul_56_249 1956_1_cb_488 the exception applies only if the payments are designed to supplement the receipt of state unemployment_compensation and are actually tied to the receipt of state unemployment benefits and in three limited situations where the employee is ineligible to receive state unemployment benefits ie where the employee does not have sufficient employment to be covered under the state system where the employee has exhausted the duration of state unemployment benefits or where the employee has not met the requisite waiting_period the plan at issue in revrul_56_249 is specifically designed to supplement state system unemployment benefits payable to certain former employees employees must report to and register for employment with the state employment service the plan also incorporates all of the state unemployment_compensation law requirements designed to limit benefit payments to individuals who are unemployed and genuinely available for any suitable work the plan benefits are payable only after an employee is unemployed for x weeks the plan benefits are paid in varying amounts and for varying periods depending in part on the amount of state unemployment benefits available finally in a state where sub pay does not reduce state unemployment benefits the unemployed individual cannot receive any other remuneration which would disqualify the individual from the state benefit ie a plan payment is not sub pay if the sum of that benefit and other remuneration from the employer disqualifies the recipient from receiving unemployment benefits in that state in very limited situations the plan benefits disqualify the recipient from state unemployment benefits thereby entitling the individual to the payment of a substitute benefit however the plan is designed in such a manner plr-112676-11 that the benefits generally do not disqualify the recipient from state unemployment benefits the ruling summarizes the following eight features of the plan benefits are paid only to unemployed former employees who are laid off by the employer eligibility for benefits depends upon meeting prescribed conditions after terminating employment with the employer benefits are paid_by trustees of independent trusts the amount of weekly benefits payable is based upon state unemployment benefits other compensation allowable under state laws and the amount of straight-time weekly pay after withholding of all taxes and contributions the duration of the benefits is affected by the fund level and the employee's seniority the right to benefits does not accrue until a prescribed period after termination of employment the benefits are not attributable to the rendering of particular services by the recipient during the period of unemployment and no employee has any right title or interest in the fund until such employee is qualified and eligible to receive benefits revrul_56_249 concludes that the plan benefits do not constitute wages for purposes of fica tax futa_tax or federal_income_tax withholding subsequent revenue rulings have broadened the scope of revrul_56_249 but only to the extent that the plans in question are similar in all material details or are substantially the same as the plan in revrul_56_249 if the plans are substantially the same or similar in all material details to the plan described in revrul_56_249 then the absence of a single element may not be a material or controlling factor the question is whether each plan's basic or fundamental purposes and conditions are the same as the purposes and conditions of the plan in revrul_56_249 in revrul_60_330 1960_2_cb_46 the service amplified revrul_56_249 and concluded that a plan's failure to provide for the accumulation of funds in a_trust account does not alter the conclusion of revrul_56_249 in revrul_80_124 1980_1_cb_212 the service emphasized that a payment qualifies as sub pay under revrul_56_249 only if the payment is for a layoff that is involuntary on the part of the employee in revrul_90_72 1990_2_cb_211 the service continued to recognize an administrative wage exclusion albeit modified for sub pay revrul_90_72 holds that sub pay is excluded from wages for fica and futa_tax purposes only if the receipt of sub pay is actually linked to the receipt of state unemployment_compensation ie the plan payments satisfy the plan's design and purpose of supplementing the receipt of state unemployment_compensation furthermore it holds that lump-sum payments are not linked to state unemployment_compensation since the amount of the benefit received is the same regardless of the length of the individual's unemployment plr-112676-11 therefore to qualify as sub pay for fica and futa_tax purposes payments under a plan must be specifically designed to supplement state unemployment benefits and under the terms of the plan the employee must be unemployed and must meet the requirements necessary to receive state unemployment_compensation benefits sec_3402 of the code as added by sec_805 of the tax reform act of pub_l_no 1969_3_cb_10 extends itw to any supplemental unemployment_compensation benefit paid to an individual regardless of whether it would otherwise be considered wages sec_3402 defines supplemental_unemployment_compensation_benefits as amounts paid to an employee pursuant to a plan to which the employer is a party because of an employee's involuntary separation from employment whether or not such separation is temporary resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions but only to the extent such benefits are includible in the employee's gross_income analysi sec_1 benefit payments under option are not subject_to employment_taxes benefit payments under option are not subject_to employment_taxes the premium payments under option were purchased by employees with after-tax_dollars in their individual capacities pursuant to a plan in which the employer taxpayer is not a party these benefits therefore do not constitute wages premum payments under option are working_condition_fringe_benefits premium payments made by taxpayer on behalf of employees under option are not subject_to employment_taxes and are not includable in employees’ gross incomes because they satisfy the definition of working_condition_fringe under sec_132 of the code and the requirements set forth in a i of the income_tax regulations that is if the employees had made the payments themselves such payments would be deductible by the employees under sec_162 of the code and would be deductible with respect to the employees’ specific trade_or_business of being employees to taxpayer in particular if taxpayer’s employees made the premium payments under option themselves they would be entitled to deduct those payments under sec_162 of the code that is the premiums_paid under the insurance_contract are intended to insure wage continuation at a level based on an employee’s existing salary for a stated benefit period during which the employee is unemployed the premiums are analogous to the types of contributions made to insure against business contingencies that revrul_81_193 strongly infers are deductible the insurance_contract provides indemnity coverage for lost wages due to unemployment resulting from occupational or business hazards it plr-112676-11 is a recognized aspect of employment that an employee may be terminated for business reasons the insurance_contract insures against this occupational risk and permits the taxpayer to carry on in the trade_or_business of being an employee since the insurance_contract provides indemnity coverage for lost wages due to unemployment resulting from occupational or business hazards an employee would be entitled to deduct the cost of premium payments for such an insurance_contract as a business_expense under sec_162 of the code furthermore the employees would be entitled to deduct these premium payments as business_expenses relating to their business of being employees of taxpayer because taxpayer derives a benefit from the insurance_policy that is distinct from the benefit it would derive from the mere payment of additional compensation as discussed earlier examples of benefits that the service has determined meet this requirement include benefits that serve to maintain employee morale and those that minimize the risk that the employer will incur a wrongful termination suit the insurance_policy serves these goals benefit payments under option are sub pay the plan is a sub plan because it is similar in all material respects to the plan described in revrul_56_249 as modified by revrul_90_72 ie the plan is designed to supplement state unemployment benefits and the benefits are linked to the receipt of state unemployment_compensation benefit payments that employees receive under option are therefore not subject_to fica or futa taxes these benefit payments are however subject_to itw to the extent that they are includible in employees’ gross incomes under sec_3402 of the code ruling based on the information submitted and the representations made we rule that benefit payments under option are not subject_to employment_taxes premium payments under option are neither includible in employees’ gross incomes nor subject_to employment_taxes because they constitute working_condition_fringe_benefits under sec_132 of the code and benefit payments under option are not subject_to fica or futa taxes because the plan is a sub plan this private_letter_ruling is directed only to taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent plr-112676-11 a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant sincerely lynne camillo chief employment_tax branch tax exempt and government entities
